Case 5:19-cv-00661-JSM-PRL Document 53 Filed 10/15/20 Page 1 of 2 PageID 241




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

EVELYN PEREZ,

       Plaintiff,

v.                                                    Case No: 5:19-cv-661-Oc-30PRL

LAKE COUNTY ROWING
ASSOCIATION and THE CITY OF
CLERMONT, FLORIDA,

       Defendants.


                                       ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 48) and Defendant Lake County

Rowing Association’s Objections to the Report and Recommendation (Dkt. 52).

       After careful consideration of the Report and Recommendation of the Magistrate

Judge, Defendant Lake County Rowing Association’s Objections, and in conjunction with

an independent examination of the file, the Court is of the opinion that the Magistrate

Judge’s Report and Recommendation should be adopted, confirmed, and approved in all

respects.

       Specifically, the Court agrees with the Magistrate Judge’s conclusion that the

crossclaim the City filed against LCRA seeking indemnification pursuant to the

Management Agreement between the City and LCRA were timely filed. The Court also

agrees that LCRA’s argument about the applicability of the indemnification clause is
Case 5:19-cv-00661-JSM-PRL Document 53 Filed 10/15/20 Page 2 of 2 PageID 242




premature.   As the Magistrate Judge aptly noted, the City could have a claim for

indemnification against LCRA for the costs it incurred in defending this action if it is

ultimately determined that only LCRA violated its duty under the ADA.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 48) of the Magistrate Judge is

adopted, confirmed, and approved in all respects, and is made a part of this Order for all

purposes, including appellate review.

      2.     Plaintiff’s Motion to Dismiss the City of Clermont’s Crossclaim against Lake

County Rowing Association (Dkt. 31) is denied.

      3.     Defendant Lake County Rowing Association’s Motion to Dismiss the City

of Clermont’s Crossclaim against Lake County Rowing Association (Dkt. 35) is denied.

      4.     Defendant Lake County Rowing Association shall file its answer to the

crossclaim within fourteen (14) days of this Order.

      DONE and ORDERED in Tampa, Florida, this 15th day of October, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
